DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13, 15, 18, 20 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foss et al. (U.S. 2016/0259528 hereinafter Foss).
As claim 1, Foss teaches a method for security verification, comprising: 
determining whether a received touchscreen operation is a predetermined operation (Foss (¶0514), directional swipe gesture is used to unlock a device. Foss (¶0147), a swipe gesture is verified to include a finger down event, a finger drag event and a finger up (lift off) event. Contact module detect gesture input from user and recognizes the gesture by its components.); 
acquiring biometric recognition verification information input by a user if the touchscreen operation is not the predetermined operation (Foss (¶0514), fingerprint input on a fingerprint sensor in home button is used as biometric verification), and verifying the biometric recognition verification information (Foss (¶0514), fingerprint input is compared to a stored fingerprint. The matching of the two fingerprints will unlock device. For the purpose of examination, “if the touch screen operation is not the determined operation” is construed as “the user does not use touch screen to unlock the device”. Foss teaches the limitation because the user uses a home button instead of touchscreen to unlock the device.); and 
performing verification processing corresponding to the predetermined operation if the touchscreen operation is the predetermined operation (Foss (¶0514), directional swipe gesture on touch screen is used to unlock a device. Foss (¶0147), a swipe gesture is verified to include a finger down event, a finger drag event and a finger up (lift off) event. Contact module detect gesture input from user and recognizes the gesture by its components.).  

As Claim 3, besides Claim 1, Foss teaches wherein the predetermined operation is any one or combination of two or more of following operations: a tap, a swipe (Foss (¶0514), directional swipe gesture is used to unlock a device), a press, a multi-touch, multiple consecutive taps, and a gesture based on a writing symbol.  

As Claim 13, Foss teaches a mobile terminal, comprising: 
a processor (Foss (¶0008), one or more processors), a storage (Foss (¶0008), memory), and a computer program stored in the storage and configured to be executed by the processor (Foss (¶0008), programs or sets of instructions), wherein the processor is configured to execute the computer program to implement following steps:
The rest of the Claim is taught by Foss for the same reason(s) as Claim 1.

As Claims 15 and 20, Claims 15 and 20 are rejected for the same reasons as Claim 3.
As Claim 18, Claim 18 is rejected for the same reason(s) as Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 14, 19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss in view of Xu et al. (U.S. 2020/0092411 hereinafter Xu) in further view of Cohen et al. (U.S. 2006/0112280 hereinafter Cohen).
As Claim 2, besides Claim 1, Foss teaches wherein the verifying the biometric recognition verification information comprises: 
determining that the security verification succeeds if the biometric recognition verification information matches preset first verification information (Foss (¶0514), fingerprint input is compared to a stored fingerprint. The matching of the two fingerprints will unlock device); and 
Foss may not explicitly disclose while Xu teaches:
the performing the verification processing corresponding to the predetermined operation if the touchscreen operation is the predetermined operation comprises: 
acquiring the biometric recognition verification information input by the user if the touchscreen operation is the predetermined operation (Xu (¶0116 line 1-27, fig. 4F), fingerprint is read when the second touch event is on fingerprint recognizer 112), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gesture module of Foss instead be a tough gesture and fingerprint reader taught by Xu, with a reasonable expectation of success. The motivation would be to improve efficiency, reduce user operations and increase user experience (Xu (abstract)).
	Foss in view of Xu may not explicitly disclose while Cohen teaches:
determining that the security verification fails if the biometric recognition verification information matches the first verification information (Cohen (¶0094 line 12-16), if the user is in duress mode, a valid finger match is denied access). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fingerprint verification module of Foss in view of Xu instead be a fingerprint verification module taught by Cohen, with a reasonable expectation of success. The motivation would be to “minimize the risk to the user” (Cohen (¶0094 line 16)).

As Claims 14 and 19, the Claims are rejected for the same reasons as Claim 2.

As Claim 23, besides Claim 1, Foss teaches wherein the performing verification processing corresponding to the predetermined operation (Xu (¶0116 line 1-27, fig. 4F), fingerprint is read when the second touch event is on fingerprint recognizer 112) comprises: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gesture module of Foss instead be a tough gesture and fingerprint reader taught by Xu, with a reasonable expectation of success. The motivation would be to improve efficiency, reduce user operations and increase user experience (Xu (abstract)).
Foss in view of Xu may not explicitly disclose while Cohen teaches:
causing the biometric recognition verification information or a verification mode corresponding to the biometric recognition verification information to be disabled or invalidated, or causing a verification corresponding to the biometric recognition verification information to be failed (Cohen (¶0094 line 12-16), if the user is in duress mode, a valid finger match is denied access); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fingerprint verification module of Foss in view of Xu instead be a fingerprint verification module taught by Cohen, with a reasonable expectation of success. The motivation would be to “minimize the risk to the user” (Cohen (¶0094 line 16)).

As Claim 24 and 25, the Claims are rejected for the same reason as Claim 23.

Claim 4, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss in view of Cohen.
As Claim 4, besides Claim 1, Foss may not explicitly disclose while Cohen teaches:
wherein the performing the verification processing corresponding to the predetermined operation if the touchscreen operation is the predetermined operation comprises one or a combination of two or more of following operations: 3Attorney Docket No.: 60193/PIUS2020357CN 
disabling a biometric recognition module so that the biometric recognition module is unavailable for preset first duration; 
disabling the biometric recognition module so that the biometric recognition module is unavailable for a preset first number of times; 
disabling the biometric recognition module, and 
changing an authentication mode (Cohen (¶0083 line 2-8), log in screen allows user to change authentication method).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Foss instead be selection user interface taught by Cohen, with a reasonable expectation of success. The motivation would be to “minimize the risk to the user” (Cohen (¶0094 line 16)).

	As Claim 16 and 21, the Claims are rejected for the same reasons as Claim 4.

Claim 5, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss in view of Cohen in further view of Huang et al. (U.S. 2020/0372142 hereinafter Huang).
As Claim 5, besides Claim 4, Foss in view of Cohen may not explicitly disclose while Huang teaches further comprising: 
deleting a locally pre-stored biometric feature corresponding to the biometric recognition module (Huang (¶0168 line 5-6), user interface allows user to delete a fingerprint).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fingerprint template of Foss in view of Cohen instead be fingerprint managing user interface taught by Huang, with a reasonable expectation of success. The motivation would be to “improve input efficiency of the input method and human-machine interaction intelligence” (Huang (¶0168 line 15-17)).

As Claims 17 and 22, the Claims are rejected for the same reasons as Claim 5.
Response to Arguments
Claim Rejections under 35 U.S.C. §101
	Claims 18-22 are amended. Therefore, rejections on the Claims are moot.
Claim Rejections under 35 U.S.C. §102
	As Claim 1, Applicant argues that Foss does not disclose “acquiring biometric recognition information input by a user, and verifying the biometric recognition verification information, if the touchscreen operation is not the predetermined operation” because Foss does not disclose “how the electronic responds if a second input does not meet a ‘criteria’” (third paragraph of page 10 in the remarks). 

    PNG
    media_image1.png
    282
    648
    media_image1.png
    Greyscale

	Applicant’s arguments are not persuasive because the Claimed invention does not have a limitation to “determine if the touchscreen operation is the predetermined operation or not”. For the purpose of examination, “if the touch screen operation is not the determined operation” is construed as “the user does not use touch screen to unlock the device”. Foss teaches the limitation because the user uses a home button instead of touchscreen to unlock the device.

	As Claim 1, Applicant argues that Foss does not disclose “the matching of the two fingerprints will unlock the device” while Examiner exerts the teaching in previous office action (last paragraph of page 10 in the remarks).

    PNG
    media_image2.png
    231
    652
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive because the limitation(s) is not in the Claims. Further on, Foss clearly teaches two fingerprints, an input fingerprint and a stored fingerprint.

As Claim 1, Applicant argues that Foss does not disclose “performing verification processing …” (last paragraph of page 11 in the remarks).

    PNG
    media_image3.png
    76
    656
    media_image3.png
    Greyscale

	Applicant’s arguments are not persuasive because Foss teaches “if the touch screen is the predetermined operation” when the user uses touch screen for unlocking device. Also, Foss teaches a directional swipe gesture to unlock the device while the directional swipe gesture includes three component touch down, finger drag and touch up. If the touch input does not meet these components, it is not a drag operation. The device is not unlocked.
	Other dependent/independent Claims are not allowable for the same reason(s) above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (U.S. 2015/0047017) teaches the use of both gesture and finger print to unlock device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143